P




                                          ENERAL   OF TEXAS
                               AUSTIN




a*norable Ton A. Craven
k%xaty Aualtor
IAoLennanCounty
Waco, Texas
Dear Sir:




            We here reeelVed    anb
an opinion of this   Dapartme
an follewar
     *Several  lots loa
     ULennan County
     state  and couut
     under the n
     some of .%hs




                                      Gtate or County taxes
                                       pata slnoe prior tQ
orable   Ton A, Craven, Page 2


  price in coknowledged, no other evidence is
  Sound that the $57.23 was ever actually paid
’ by Gilmore.   The Tsoorda of the Dfstrlot    Clerk’s
  offioe end the Tax Collector’s     orfioe do tact show
  that the Clerk’s coats and the 1929 taxes ilere re-
  oeiveb by these offices.     There is on file in the
  County Clerk’ e ofiloe   a quit oleim, deed under
  date of Deoember IL+, 19Jj~fros Wlznore to the State
  of Texar and the County of I4cLennen, conrideratio~
  $1.00, covering  these lots.
 YWmently, 3:oLen~an County~ ebvertisod ‘,%ees lota
 for sale.   They were $old.    The pwoSuradrs *era
 told t&t under this eale M#&enuan Col;nty wouU
 deed to them whiPtever interests   and oiily what-
 ever Interests  YoLennan Ootu$tg he&d in thuu. It
 we.8 the yemral unileretaadl~    of these purohanere
 that no State en& i?ount$ tax lien6 would be re-
 tained against ang of tMs p&per 8.        It’wae the
 illttXltbl Of the %QbAA@ACQUntf '~WUlli~$iOAer~'
                                     E
 Court that no euch tax liens w%lA b&.,clai~L         St
 wae and fE tile iAtUlti&l Of the CoaPla6ioner0t
 Court to use whatever portian 41 the money &e~i~rd
 from thfd eale neoessary to pay, in tss usual a-
 aer, the delinquent taxas 1cgall.y due the Btate
 sa& County on these lots.
  *ArtPole 7331 of the rtetutes aa applidd to del.ln-
  quent taxes on property for 1929 snd prior years
  alLowa cru;acoountoble fee& to tar aollectore      for
  perforratig oertain epeoSfied duties.    tiaid ieea
  to be tared as ooata againat the beUoguer&.        To
  determining the emant of feee to be collected
  under 7331 with delinqumt     tams for 1929 esd prLor
  yesra, it has been the praotioe to collect     one &al-
  ler for each asaeaainelit for each yhar &elinQaent
  taxea were paid.    our TUX Eollector  hao oooatrueu
  an assessment to nean all the property sseeaaed in
  the ~aum of ORBperson for any one year.       As indi-
  cated hereinbefore,   the S?cLennan County Comrztaaion-
  em Court proposes to pea, out of the prooeetla
 mnoraBl0       Ton A, Urav*n, Pad* 9


    , ~4erlro4 Irma the nle of thir proport~, all the
      4ooiaquent tarem lemlly   he   a&.nat thi8 prop-
            . In aonneotion with thin, tw4 ~ue8bion8
      arise an which I oholl                    thank you to Sire me your
      opinion.
      *In view of ertiolo                  7333 oi the    rtatutoa,   would
      1%   bo    the    duty     ot    the’hx     Ualleator    fo oollaet
      tar the Tax Coliootors  who woro in ortloe dur-
      lqz 1929 and prior goare ao provided ,rrnder
      artiole 7331 88 It oxlatod. in than  Joam  when
      the Gounty pays the taxerr                  under     the oirouv~tanoes
      that hare boon outlined?
      *ShoulQ your onowor to t&o, fitol   puo8tlon be *ye,*,
      on whair basin ohoul4 the oollootcPrrr ~ooat be aal-
      m&ted?     This questi.on 041q4rUQ bo~un    ,af the
      raOt that all   the propvty in quontroicmfor laoh oi
      tho years fnm 1919 through &929 (and ior’ all other
      frars this property appear8 01) Ah0 tax r&Is)      ap-
      pear8 OR the tax rolla under tJ=ienaa,e *unlurorn
      awnore’.   Aar IndiraPod b&ora, in eoau’Snrtonoeo
      lot*      axe    grouped        on   o~~aemsm1119nt      e&e&   and   in
      other oeaee $oto are llrrto4                   oingly    on aiieooaent
      ti00t.. ”
             .Mter 6arefuU.y ron8irlering the facto eubaltteti
,bp rou wo are or the opinion tk6t the Comn&ooloneEe~ Court.
 or your oounty would be authorleo          to pay tha State aa
 County taxer out of the purohmo aonog recefred           by it in
 aompllance with it6 aontreiot and agre8ment with the par-
 ohaeof.    ,Wo, likewire    beliers   that   the sow&y ~3~14 aat
 be violating    the provhom        of either Artlele   7332 4r
 7333, vor~.~~*o Civil Statuttee or Terns, a8 aae?&oT, iz it
 ohould pay the proper re4omption meto 44t1of the ttobual
 purehaoe mo!key rooeiYo8 by it for its int4reet         in tho
 property in compliance with the ,Wnbraot between It and
 the puroha,ror . The pmhibitory         provlolono  oi raid Arti-
 ales 7331 and 7333, that neither the oounty nar the State
 ehall bo liable     for the redcusgtion toe, are net applioable
    -%norabls        Toa A. Craven, Page 4


    to the faot situation  before us sines the redeaption tee
    here' Would be paid from the purchase money and not out
    0r the regular  rUnd6 of the oounty derived rrom emno
    other aourae.
                 The aollecti.on of all dslinpuent a4 trlar*ra
    taxes due the State, county, munioipality      or.other  de-
    iLoo    aubdlYlalons that were delinquent prior to 3eoem-
    bor 31, 1919 we8 fOreVsr barred by Aeto Bortr-iourtk
    Legislature,    1935, iegular 3easian, page 355, Cha      128
    (Artiole   7336f,  Vernon’s Civil Statutes of Texea. 3’

                  With regard        to theof the $1.00 redecip-
                                               status
    tion   fee,   provided      in  7331, Vomon*a Ciril Sta-
                                     Artiole
    tutes ol Texas   aa ?wesded, fmm January 1, 1928 to
    iiuguit u+, 192: (the aat0 wtlen Axti010 7691, R. 0. s.,
    1911 was amended), we deolre to quote franr our Opinion
    Bo. O-2995, aa followar
                  (I. . .,"

                  *It                   4eoi4ed that tn
                         has been dofinltely
           aountlea operating ua4er She mulawn See bLll,
           the tax oolleotor’a fee of One Dollar (01.00)
           pxmiaaa     ,$4x in the above asnt%oneb iurtioLa,
           Axtlole      7691,waa swquire4 to be aacountesdf~,
           antl tdaerefore oould not be retained by the ool-
           lwtor     (Bitter  vii. Berar County, 51 ti. si. (2)
           162~ Turner va. Barnes, 19 -S. W. (2) 3251 54.
           27 6. \Ir, (2) 532; Getaexmi county ~6. Fox, 32
           S. H. (2) 653; Id. 61 s. W. (2) 483; 64 s. s’.
            (2)  140).
                 *The above tnsntioned provision   of -iale
           7691 remained In foroe until the year 1923, rhsn
           It wae amended and beam     Article   7331, XetLacsd
           Statutes,  1925, mder wiiloh the oolleotor     was not
           rec.&Wed to aaoo'lnt fQX, but aould retain Ilaid
           fees, izl addition to all other eompenaatlon aocorded
           h.Fmby law.




t
Scmoreble       Tom A. Cror4n,        Page 5


               "Artfole   7331 wae amended by the Bortf-
    'fIrat      Legislature,   Fourth Called Seeeion, page
        30, Chap. 20, Par, 8, and thio Act bboasrs 4t-
        f0otlre   January 1, 1931.     St will b4 noted that
        the 4tatute as runendod omitted the providon
        providing that the toe above anentionod nhould
        bo additional     and eumulativo OS 411 I448 and
        not aooountsd for 44 Itao% of offi04.~
            &I our Opinion  No. O-1679, a oopy of which
ir enelo%od, w4 hold that an lnoumbent in ofiios 3.4
the proper psraon to oollsct    dellnpuent.roor,    properv
oarned in aooordonee with the Law of hl% prod444eoors
in 0fri04.     said Opluion wo. o-1679 WOO   imirl4d, on
another     int, by our Opinion Bo. O-2290.      A oopy ot
the opi nr on loot %wntionod ie 4nolosod.
                Bronx 4 oonsldoratlon of the fereg;oicy       rother-
Ue&z,           thoroforo,   ammor your itrot qu44tion        44


            1. The pres4nt incumbsnt tax aoooowr-
        oollootor should 6ollo0t the progor mdqtlan
        roan that were properly albwod by law UA~ nhl&
        booam     due      by r08aoa of 84rvio4a   p4rr0rmd   by
        hi6 prodooossora         In   0fri04.

            2. Th4 inoumbont tax a%%4840r-401140t4r
        should aeosunt for tihs rodaplption f444 eol-
        lectod,  during the psriod oi timo ooosrrd in
        your f&ret quorticm,  44 follwa:

                 (a) Those to44 properly ohsrgosblo tmat
            January  1, 1920 to AugU%t 14, 1923 should be
            disburasd in aooordaenoe with Artioles    3891
            end 3892, ii. C. S., 1925, prior   to their
            4aendmimt by Aote 1930, Forty-firrt    Lsgi%la-
            ture,  Fourth Cellsd Ss44ion,  pa$e 30, Chap. 20,
Honoroblo TQIE A. drawn,                    Page 6


 . .
                      Thou4 rsdsnption I444 properly oharg4-
                     (b)
              eble from Augurt 14, 1923:to January 1, 1931
              ahould be turned over to the proper es-tar
              aolleotar who oarnsa them and is entltlod to
              reoslve them for 44nio44  rondored duriag his
              tenun        or   0rri44.

                     (con44mi~g  your s440Aa question ~4 oall roqr
attshtion            to our hold-    in cipinlon Btoi O-1619 from whioh
II4    quote:

                "IA oon4trting  thir old statute,  the
         Attorass   G4nor41*,4 Dopartmont,  in 4 nqmImr
         or oplaiono,    Witt@A by Eonozable 8. Grady
         Ohadler,    A4,8i4tont Attoraos Gonrral,  BsLd
         that   the 81.00 fee protided thoreiir should
         bo *tltmod thuoin   for-*aoh                tmot    of land
         u#e$ whioh doliaqamnt tuua                  wzo    .mih.    . . .
                 '91A44 AI-tiOb 7331 WOOwd4z    PA’1930,
         th8ro have bo4A no 04604 UphicP.havd'beon OOn-
         QOrAOdwith th4 prO~o4itiOA a% Mt outi, &x~OUz’
         letter.     kE*oo9r, t&d quo8 @area ru$o&.:dpba
         by     Attbraoy        @onen   Jalnar $ # AU,r@d ,$tJ',$i.$~n;
         fox4~44 opiniw,             Oat& Apt\rit 18, l~~$#~$‘Z$tten
         br Aa814tUPt Attwmy                 Guaonl    EIom4r~~‘@$!!,~4Xfo.
         Mr.     e)4w0ir4*4       opinion    mada,    in part;      tid~ioU3w4r
                  a~*H4r4 4s4in the 00qs4aretioa    4LLowod
                58  far th0 porrora4nor 0r ah4 04~~4s.or
                aota wbiah aurt b4 rubetantiellg     ,prrlo,mod
                botors t&s rer oS.l&      i* *rn,d.     Bgw4114s,
                the fee is not dspendmit U$@R tho f%,uag of
                Mit t0 4OllOOt th4, ,‘~~L”~&li~AqUOAt; ‘bitt
                i6 dOp4AdOAtUgOA%htt"phrroEP*L004et 6&&e
                e4veF42 @nvio4s salUwm4t4d an6 upon tlL4
                4Otul COll4OfioA ~0rth4 tafs4, pMalt%O%,
                interest and eosto,
                   "*It must rurther bq obmrved that thr
                tern *coxmk4t 484smm4nW a8 ured in t&e
                act or thbs Fortyy-Zint L&nLaturu,  i.4
E[oaorablr     Tam A, Craven,      Pago 7



    . .      zumnt *the Inventory of all propert
             ownod by on Individual     for anp 0~4
             year*.  Ther4toforo,    ths term *oorroot
             a4oo48mAt* had boon urod to m44n oaoh
             tnot or 1aAd a4 8efi.nod by the k&8-
             laturo and by the Court4; under the Aot
             0r the P0rtprimt     hgirlatun,     how-
             OVOXF,Ml4 tQlrm "06rr40t 484484a4At"
             would Inolud4   all    traot8   of Land upon
             which tax44 u4r4 64liliqu4At for 4ay
             one par,  looatod In t@o oouaty rad
             own44 by any tan4 indlvldwl.**
           ArtI014 7198, Vornon*4 Civil St4tutsr of
Tox48, 4uthoriooe    a tu  a88484or    to e88o88 property
in th4 inrt8no48 themin     prOviuOai ia th4 A4m3 0r UII-
known amor      when the namo8 of the real omor8       am not
knOWit. tit1014 7205, Qf thr 84NI4 8ktUb44,       aUthmi44B
th4 444444or    to a#%488 4rxy property   in hi8 oorrnty that
ha8 not been lirtod    IA the A4m4 of the OwAer, if knows,
and ii the owner in unbwun      60 limt the property      In the
ma8 6r Wukmwn own4ra.
            Sin04 tih4 r444mption f44 provided for the tax
444488Qr-401~4tOr     i8'fW  005p41%84&i~3dU4 hfra ml: p4&-
forming oorbaln 84rvI048,    a8 horebororo   @b&ad, we
boliovo that proprrtg lI8tsd by Bitt in thhs mua4 of *un-
knows ownor8* on the unamderod tclr liota oould not bo
p~44um41lto belong to the 8aino por86A.      In view of the
woraing   of tit1014 733L, 8upra, at all t&a48 sin04 th4
rtatuto   wae fir8t 4n44tod, i~0LudiAg all sf It8 amend-
aoatr, w4 bolleve    thet 8uoh rtatute   h48 alw4ys OoAWm-
plated that the W%OPQtiOA f44 bo oabd.6tO~         UpOA th4
ba8i4 that oaoh pi404 Of proportg rondorod by the t4r
a484440r   in th4 naau 0r *u.dumwa wn4r8m     ~48 the 8ub-
joot OS indivlUuo1 OrrslOr8hfpwhore the rrndition      I58
prop4rly made IA good faith and whore bhore wao PO
avallablo   IAfOrLMtIOA b4ror4 ths tax a8448402     8howing
tionorsblo   Tom A. CmV4a, Pago &


to thb'oontrrry.    Pollowing the pro8umptlen that the
tar o88owor    would not hero psrfoxa4d hi8 ofiiolel
dutio4 oootrary to the law It wouI4 ap ear that ho
r0ula h4V4 vu4 r42id4ma th4 ~r4~4rty !A the n4a4
of *unknown own414~ in lnstanoe8    whom the owner
'1R8 ix fSOt UnkaacW. To hold that property     rondored
ix t&s mm4 or *tinis~eiwnown4maa undos the raob8
rub&tted    by you, V48. iA f8Ot 4WA4d by th4  84Ik4
p4retm, wotid, ~4 think, bo,iapo8&g      8 pr48w4ptloa
upon a pXO8uplptiOA Md WOtid bs 8 U6XStPUOtiOA        owa-
trary to the ~4x7 term     or~th4 8tatut4 it4ti.i.
             Prior to Jan&&~    1,   193L, (CM doto upon
whl4h iirtiol4    7691, a. C. 6. r UU w48 anmndod by
bho AOtr8 or the z0ay-fiT8t       L4etrktw4       &mrth
krllod sreaion,     Chop. 20, 840. %I th4 $igm rearat;?tion
$04 ~44 prorlded      r0r woh oorr44t     844448~at    4a 44oh
“trart”  of lend upon whioh taoa ~HQU dollnquant,
444h *treot”     oon4Ittomd  en on4 44844llaunti      Stiato
V8. 3lator (8. ot.1,      38 3. W. (2) 1097.      r&4  a44e
just r4f4rr4d     to held thet t&o    word "traot" '148 tho
unit whioh tar     the l4a4t or wullest      8trbdIvIsion.
             Fran a o0n4i~*mti6n or 411 0s the row=
&~coin$4athOTibi48 yQUr 844vAd q~4@bi0x 18 41~44r4d
84 r0ii0tf4:

           1. Braa Jmuery 1,      i920 to Jom4ry     1,
1931, the Cl.00 rodsm@Ivn ros      pa'4vibod for In
Al-tie14 7691, a, c. S‘, 1911,    and lw.mumdod by
Bouss Bill 9, Aote Fesby-Iirlrt    X&5Srletluro, Foprth
Ca~Od s488;4a, atar pro&W4     bo’OolLOat4d     Up44 th4
be818 Of oaoh BOW4Ot.448448Et4AtOX 44Oh tr4Ot Or
land to be *old,   484b tmot 4~AOidO~rb      e8 on4
ase404~4nt.  The word Vnota     would 4~8~ ths unit
wbloh W(LBth4 l664t or *aarrlloot s\zbdlvleIvn.
Uonoreble   Tom ii. Cramn,        Pago 9

  * .
            2.   o-aa   January     1,   1931 to bIta the
.l.OO Fadsnnpt+on~fer provided           in krtlqle     ?331   of
Ye~non~~ Clvll iitetuter of Texae, ar amnded, iuay
properly be chargeable for asoh *oorreot aseeemmnt*,
88 that torsi in defined in said statuto, whioh tern
would Include all traota of land upon uhioh taxer
uoro dellnquant ror any 0110 year, looatsd in the
oounty end owned by any wm inillvidual.    i+hem
property on the unrendorod tax rolla hae boon
rendered by the amea6Or, in good teitb,   ln the
name OS *unknown mwmP oaoh reparate *traot*
should be oonsiderad to bo owned by dlffrrmt
perrona.
          iTo truet that      in thl8 meinner 186 here tuUy
answered your inquiry.
                                            four8     verr truly